Case: 20-30427     Document: 00515587406         Page: 1     Date Filed: 10/02/2020




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                     October 2, 2020
                                  No. 20-30427
                                                                      Lyle W. Cayce
                                Summary Calendar
                                                                           Clerk


   Manuel Alexander Arizmendi-Burgos,

                                                           Petitioner—Appellant,

                                       versus

   David Cole; J. Harnett,

                                                        Respondents—Appellees.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 1:20-CV-354


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Manuel Alexander Arizmendi-Burgos, who is detained by the Bureau
   of Immigration and Customs Enforcement, appeals from an order denying
   him relief on a motion for a temporary restraining order. The denial of a
   temporary restraining order is not an appealable order. See Faulder v.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30427    Document: 00515587406         Page: 2   Date Filed: 10/02/2020




                                 No. 20-30427


   Johnson, 178 F.3d 741, 742 (5th Cir. 1999); Askanase v. Livingwell, Inc.,
   981 F.2d 807, 809-10 (5th Cir. 1993). Accordingly, we DISMISS the appeal
   for want of jurisdiction.     Arizmendi-Burgos’s motion to expedite
   consideration of the appeal is DENIED as moot.




                                      2